                                                                         Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

KELLY L. HUTTO,
    Plaintiff,

vs.                                             Case No.: 3:19cv1401/LAC/EMT

DR. NICHOLAS DELGADO et al.,
     Defendants.
__________________________/

                                      ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on

November 22, 2019 (ECF No. 46). The parties have been furnished a copy of the

Report and Recommendation and afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1).       I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

46) is adopted and incorporated by reference in this order.

      2.     Defendants’ motions to dismiss or for summary judgment (ECF Nos.

29, 33, 35) are GRANTED
                                                                           Page 2 of 2
       3.     The clerk of court is directed to enter judgment in favor of Defendants

and against Plaintiff.

       DONE AND ORDERED this 6th day of December, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1401/LAC/EMT
